Citation Nr: 1526713	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-22 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.

3.  Service connection for bilateral hearing loss. 

4.  Service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for bilateral hearing loss was denied in a January 2004 rating decision on the basis that the Veteran did not have a bilateral hearing loss disability for VA compensation purposes and that a bilateral hearing loss disability is not related to military service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the January 2004 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for bilateral hearing loss of current bilateral hearing loss disability, so raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3. The claim for service connection for tinnitus was denied in a January 2004 rating decision on the basis that the Veteran did not have a tinnitus disability and that a tinnitus disability is not related to military service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

4. Evidence received since the January 2004 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for tinnitus of current tinnitus disability and onset of tinnitus in service, so raises a reasonable possibility of substantiating the claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1. The January 2004 rating decision, which denied service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014). 

2. The criteria for reopening service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The January 2004 rating decision, which denied service connection for tinnitus, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The criteria for reopening service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Bilateral Hearing Loss 

The RO denied service connection in a January 2004 rating decision on the basis that the Veteran did not have a bilateral hearing loss disability for VA compensation purposes, and that a bilateral hearing loss disability is not related to military service.  In a January 2004 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current bilateral hearing loss disability or that a hearing loss disability is related to active service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for bilateral hearing loss.  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, an April 2008 VA examination report, and the March 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

An April 2013 VA audiology consult record shows that the Veteran had Maryland CNC test speech recognition scores of 88 percent in the right ear and 76 percent in the left ear.  Therefore, the Veteran has a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).  The Board finds this evidence to be material because it addresses a previously unestablished fact of a current bilateral hearing loss disability; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for bilateral hearing loss.

Reopening of Service Connection for Tinnitus 

The RO denied service connection in a January 2004 rating decision on the basis that the Veteran did not have tinnitus disability and that a tinnitus disability is not related to military service.  In a January 2004 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current tinnitus disability, that a tinnitus disability started in service, or that a tinnitus disability is related to active service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for tinnitus.  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, an April 2008 VA examination report, and the March 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

During the March 2015 Board hearing, the Veteran asserted that he currently has ringing in the ears that started in service.  The Veteran's Board hearing testimony with respect to the presence of a current tinnitus disability and the onset of tinnitus is presumed credible for purposes of reopening the claim for service connection for tinnitus.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses previously unestablished facts of a current tinnitus 

disability and onset of tinnitus in service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for tinnitus.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.


REMAND

Service Connection for Bilateral Hearing Loss and Tinnitus

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran stated that he had loud noise exposure in service from a mortar round that exploded near his fox hole.  See March 2015 Board hearing transcript.  

The Board finds that the Veteran has a current disability of bilateral hearing loss.  An April 2013 VA audiology consult report shows that the Veteran had Maryland CNC test speech recognition scores of 88 percent in the right ear and 76 percent in the left ear.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The April 2008 VA examination shows that the Veteran reported constant bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  DD Form 214 lists 11B20 (Infantryman) as the Veteran's military occupational specialty (MOS), which is consistent with a high probability of loud noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

The April 2008 VA examiner opined that the Veteran's hearing loss is not related to military service because the service separation audiometric evaluation yielded normal hearing; however, the April 2008 VA examiner did not provide an opinion with respect to the relationship between the current hearing loss and the established in-service noise exposure, and did not indicate the significance of the fact of hearing threshold shift between the service entrance and service separation audiometric examinations.  With regard to tinnitus, while the Veteran reported post-service onset of tinnitus during the April 2008 VA examination (five to ten years prior to the examination), the VA examiner did not provide an opinion as to the relationship between the current tinnitus and in-service noise exposure as an infantryman or from the claimed mortar explosion.  Given these deficiencies in the April 2008 VA examination and etiological opinions contained therein, the Board finds that remand for a new VA audiology examination with nexus opinions is necessary to help determine if the Veteran's current bilateral hearing loss and tinnitus are related to in-service noise exposure.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  
 
Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following actions:

1. Schedule a VA audiology examination to assist in determining the etiology of the current bilateral hearing loss and tinnitus.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

In rendering the opinions requested below, the examiner should assume that the Veteran had in-service noise exposure as an infantryman.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to active service, to include the exposure to loud noise as an infantryman and reported mortar explosion?  The VA examiner should specifically comment on significance of the hearing threshold shift during service. 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral tinnitus is related to active service to include exposure to loud noise as an infantryman and reported mortar explosion?  

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. Thereafter, the issues of service connection for bilateral hearing loss and tinnitus on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


